   Case:Case
         19-2373
             2:18-cv-04468-GAM
                   Document: 003113420549
                                Document 87 Page:
                                             Filed 112/02/19
                                                        Date Filed:
                                                             Page 11/21/2019
                                                                    1 of 1



    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                    Nos. 19-2373 & 19-2374

                            A. Peruto, Jr. v. Roc Nation LLC, et al

                 (U.S. District Court Nos.: 2-18-cv-04468 & 2-18-cv-04818)


                                           ORDER

       In accordance with the motion by the Appellant in the above-captioned cases,
the matters are hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to
either party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk
                                         A True Copy:
Dated:   November 21, 2019

DW/cc:
                                         Patricia S. Dodszuweit, Clerk
James E. Beasley Jr., Esq.               Certified Order Issued in Lieu of Mandate
Michael L. Berry, Esq.
Derek E. Jokelson, Esq.
Joshua M. Peles, Esq.
Elizabeth Seidlin-Bernstein, Esq.
Cameron Stracher, Esq.
Louis F. Tumolo, Esq.
Kim M. Watterson, Esq.
